IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia Giacalone-Soltesz,          :
                   Petitioner        :
                                     :
            v.                       : No. 1034 C.D. 2016
                                     : SUBMITTED: December 23, 2016
Workers' Compensation Appeal         :
Board (Fayette Resources, Inc.),     :
                  Respondent         :


BEFORE:     HONORABLE ROBERT SIMPSON, Judge
            HONORABLE JULIA K. HEARTHWAY, Judge
            HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED


MEMORANDUM OPINION
BY JUDGE HEARTHWAY                     FILED: March 28, 2017

            Patricia Giacalone-Soltesz (Claimant), pro se, petitions for review of
the May 12, 2016, order of the Workers’ Compensation Appeal Board (Board),
which affirmed the decision of the workers’ compensation judge (WCJ) denying
and dismissing Claimant’s claim petition. We affirm.


            On April 1, 2011, Claimant filed a claim petition alleging that she
sustained a work-related injury on December 25, 2010, during the course of her
employment with Fayette Resources, Inc. (Employer). Subsequently, that claim
petition was withdrawn without prejudice, and on October 11, 2013, Claimant,
through new counsel, filed a new claim petition (Claim Petition) concerning the
December 25, 2010, injury.1 Several hearings were held on the Claim Petition,2
and a hearing was also held on July 26, 2011, relative to the first claim petition;
testimony from that hearing was incorporated into the record in this proceeding.
(WCJ’s Findings of Fact (F.F.) Nos. 1-3.)


              At the July 26, 2011 hearing, Claimant testified that she was
employed with Employer as a residential instructor at a group home for three
ladies. (F.F. No. 3b.) Claimant testified that on December 25, 2010, when she was
attempting to assist a 67-year old resident with changing her “Depends,” the lady
put her hands together and hit Claimant on the back of her head. (F.F. No. 3b.)
Claimant testified that throughout the course of the day, she noticed her neck
becoming tighter, and by the end of the day, she had a splitting migraine headache.
(F.F. No. 3b.)      Claimant testified that she told her co-worker, Jessica, what
happened and also reported the incident to the on-call supervisor Chrystal Marie.
(F.F. No. 3b; R.R. at 94a.)           Claimant acknowledged that, as part of her
employment, she makes daily computer entries documenting the residents’
activities, including behavioral issues, which she then prints off and signs. (F.F
No. 3g.) Claimant acknowledged that the report for December 25, 2010, did not
indicate that she was struck by one of the residents, but Claimant stated this was
“because they erased it.” (F.F No. 3g; R.R. at 114a.)


       1
         Claimant’s initial claim petition is not part of the record certified to this Court,
presumably because it was filed in a separate matter. Claimant’s subsequent Claim Petition
alleged “[c]losed head injury and cervical strain on the left shoulder. Type 2 Slap Lesion
Arthroscopy.” (Certified Record.)
       2
         As of the May 5, 2015, hearing, Claimant had amended the Claim Petition to seek
approval of a compromise and release agreement, but that request was subsequently withdrawn.


                                             2
            Claimant further testified that she continued working and believed she
first sought treatment on December 28, 2010, at Dubois Medical Center. She
stated she spoke to Natalie, and that Natalie gave her a list of doctors. (R.R. at
96a; see F.F. No. 3c.)    Claimant further testified that she continues to have
symptoms in her neck from her shoulder blades into her head, and that doing
anything physical makes it worse. (F.F. No. 3e.) Claimant feels she cannot return
to her regular duties because of the pain, and denied having worked anywhere
since the injury. (F.F. No. 3e.) Claimant acknowledged that she was terminated
from her employment; it was her understanding this was because she was arrested
in 2000, and she did not include that on her employment application. (F.F. No.
3d.)


            At the July 26, 2011, hearing, Employer also presented the testimony
of Denise Lynn Mullins (Mullins), who supervised the house at which Claimant
worked on the date of the alleged injury and reviewed the daily computer
generated reports. Ms. Mullins stated that she had no conversations with Claimant
between December 25, 2010, and December 30, 2010, about the alleged incident,
nor did she ever receive any information that Claimant reported the alleged
incident to anyone else on staff. Mullins stated that on December 30, 2010, she
told Claimant that her clearance had come back bad, and that therefore Mullins
was required to immediately terminate Claimant’s employment. Mullins testified
that later that same day, Natalie Kunkle (Kunkle) asked Mullins if she was aware
of any injury at work, because Claimant apparently discussed an injury with
Kunkle after Mullins spoke with Claimant. (See F.F. Nos. 4a-b.)




                                        3
             Employer also presented the testimony of Kunkle at the July 26, 2011,
hearing, whose responsibilities include human resources. Kunkle testified that it
takes some time to receive a response for a criminal background check. She
confirmed that Employer received documentation that Claimant had some kind of
criminal record which required Employer to immediately terminate Claimant’s
employment.     Kunkle testified that the first time Claimant told Kunkle that
Claimant sustained a work-related injury was after Kunkle advised Claimant of her
termination. (F.F. Nos. 5a-b.)


             At the July 26, 2011, hearing, Employer also presented the testimony
of Mark Hamilton (Hamilton), Employer’s Regional Director. Hamilton testified
that, by regulation, Employer was required to terminate Claimant’s employment
because she was not able to obtain FBI clearance. (F.F. No. 6a.)


             Subsequent to the refiling of the Claim Petition, a hearing was held on
May 6, 2014, at which Claimant again testified. (F.F. No. 7.) She testified that she
continued to receive medical treatment, and at that time was currently with Dr.
Gerhart. (F.F. No. 7a.) She testified that about a year and half prior, Dr. Gillespie
performed surgery. (F.F. No. 7a.) In explaining how her shoulder was injured,
Claimant stated that when she was struck, she hit the ground with her arms
extended in front of her and her neck was where she felt the most pain. (F.F. No.
7b; R.R. at 12a.)


             Claimant was questioned about an independent medical examination
(IME) report of Robert Lee Waltrip, M.D, which she stated she was very unhappy


                                         4
with, asserting that Dr. Waltrip switched her words. (F.F. No. 7c.) She agreed she
had some medical issues prior to December 25, 2010, due to a domestic violence
incident. (F. F. No. 7c.) Claimant acknowledged having prior surgery to her left
shoulder in 2009 and that she was in an automobile accident in which she sustained
whiplash, but stated she had recovered. (F.F. No. 7d.) On cross-examination,
Claimant acknowledged Dr. Gillespie performed shoulder surgery in July of 2012,
but she asserted this was prior to her motor vehicle accident, which occurred in
January of 2012. (F.F. No. 7g; R.R. at 27a-28a.)


            In support of her Claim Petition, Claimant presented the deposition
testimony of Guy H. Gerhart, M.D., taken on October 23, 2014. Dr. Gerhart is
board certified in internal medicine.   Dr. Gerhart testified that he first began
treating Claimant on September 6, 2013, for complaints of ulcers, headache, low
back pain and anxiety. Dr. Gerhart stated that Claimant reported a history of a
work injury on December 25, 2010, when while bending down putting Depends on
a resident at a home where she worked, she was hit on the back of her head,
landing on her shoulder. She also presented additional complaints, including but
not limited to neck pain, lumbar pain, fatigue, migraine headaches, and history of
stroke.


            Dr. Gerhart opined that, with respect to the injury of December 25,
2010, he diagnosed Claimant with a rotator cuff tear of the labrum, and that Dr.
Gillespie performed shoulder surgery on that in August of 2012. Although Dr.
Gerhart initially denied being aware of any shoulder surgeries prior to 2012, he
then acknowledged that Claimant must have had some problem with her shoulder


                                        5
in 2009. Dr. Gerhart indicated the basis of his opinion was that there were no prior
complaints of shoulder discomfort prior to the December 25, 2010, except for a
little bit of acromial pressure she had in 2009. Dr. Gerhart opined that Claimant
could not perform her position as a caretaker of handicapped individuals from the
time of her injury to the present.3


              On cross-examination, Dr. Gerhart acknowledged that at the time of
Claimant’s first examination, Claimant did not say anything about her left
shoulder. Dr. Gerhart agreed that the first mention of shoulder complaints in the
medical reports, subsequent to his initial treatment of Claimant, was on June 10,
2014, when Claimant saw a Dr. Rappaport. Dr. Gerhart also reviewed MRI and
CT scans of Claimant’s head, neck, and shoulders, and he acknowledged that there
were no abnormal findings. Dr. Gerhart further acknowledged that the day of his
deposition was the first time he had an opportunity to review medical reports
concerning other treatment provided to Claimant from 2009 through the
commencement of his treatment. (F.F. Nos. 8f-h.)


              In opposition to the Claim Petition, Employer presented the deposition
testimony of Dr. Waltrip, taken on February 23, 2015. Dr. Waltrip is board
certified in orthopedic surgery and performed an IME on Claimant on April 10,
2014, with respect to the alleged work-related injury. As part of the evaluation,
Dr. Waltrip reviewed imaging studies, records from Dr. Gerhart, and Claimant’s


       3
        Dr. Gerhart acknowledged he had the opportunity to review IME reports of Dr. Harvey
on June 15, 2011, and Dr. Waltrip on April 10, 2014, as well as diagnostic studies. (F.F. Nos.
8a-e.)


                                              6
testimony from July 26, 2011. Dr. Waltrip testified that Claimant initially denied
any history of pain, injury or treatment to her neck prior to December 25, 2010;
however, she subsequently acknowledged a neck and back injury which she
attributed to a domestic dispute in January 2010. Dr. Waltrip also noted that
Claimant’s medical records contradicted the history Claimant provided.          In
particular, Claimant was seen at DuBois Medical Center emergency room on
December 11, 2009, with severe neck pain, radiating to her head, and she was
diagnosed with a cervical sprain and muscle spasm. Additional records from 2010,
including an ambulance sheet, reported head and neck pain after an assault.
Claimant had undergone CT scans of her head and neck. As of February of 2010,
the records reflected a three month history of pain, and as of April 2010, Claimant
was diagnosed with chronic neck pain. (F.F. Nos. 9a-b.)


            With respect to Claimant’s shoulder, Dr. Waltrip testified that
Claimant initially denied a history of pain before December 2010. Claimant later
acknowledged a history but attempted to minimize it. She stated she could not
recall how she injured it and believed she underwent surgery when she was twenty
years old, with everything being fine within three to four months. Dr. Waltrip
noted, however, that Claimant’s history was again inaccurate because medical
records indicated she underwent surgery in 2009, with a reported prior injury with
a different employer in November 2008. (F.F. No. 9c.)


            With respect to the alleged work-related injury, Claimant told Dr.
Waltrip that a resident struck her on the back of her neck, and she fell forward,
resulting in pain throughout her entire body. Claimant reported pain in her neck,


                                        7
left shoulder and entire left arm. Dr. Waltrip noted that medical records from five
days after the work incident reported complaints of neck pain and a headache but
no specific symptoms for her left shoulder. A CT scan was negative for any
abnormality. A MRI of the cervical spine in October 2011 was normal, and a CT
scan in July 2011 was also normal. (F.F. No. 9d.)


             Dr. Waltrip noted that records reflected that Claimant was involved in
a motor vehicle accident on January 18, 2012, resulting in pain in the left shoulder
and a neck injury. Dr. Waltrip noted this was the first record after December 25,
2010, to suggest a shoulder injury. Dr. Waltrip noted that studies obtained after the
motor vehicle accident showed findings consistent with those back in 2009.
Claimant subsequently was evaluated by Dr. Gillespie who performed surgery on
August 7, 2012. Dr. Waltrip noted that at the time of his evaluation, Claimant’s
complaints were similar to those reported in old medical records.          Claimant
reported to him that she did not think she could do any kind of job. Claimant’s
examination was objectively normal. (F.F. Nos. 9e-h.)


             Dr. Waltrip opined that if Claimant sustained an injury on December
25, 2010, it would have been nothing more than a cervical strain; the medical
records did not suggest that the left shoulder problems were related to the work
incident. Dr. Waltrip acknowledged he was giving Claimant the benefit of the
doubt, although he questioned whether he should do that given she provided an
inaccurate history to him concerning her pre-existing problems. He also opined
that in the event Claimant had sustained a cervical strain, she was fully recovered
from it.


                                         8
              The WCJ found Claimant’s testimony was not credible and rejected it.
The WCJ explained his reasons, including that Claimant’s testimony was replete
with inconsistencies. The WCJ also noted that even Dr. Gerhart acknowledged
Claimant did not initially report a history of left shoulder pain to him. The WCJ
also noted that Employer’s representatives consistently testified that no one was
aware of any alleged incident until after Claimant’s employment was terminated.
The WCJ stated that to accept Claimant’s testimony, one would have to conclude
that Employer fraudulently redacted Claimant’s daily logs; such a conclusion was
not warranted in light of the numerous discrepancies between Claimant’s own
testimony and the medical records. (F.F. No. 10b.)


              The WCJ also rejected the testimony and opinions of Dr. Gerhart.
The WCJ explained that Dr. Gerhart’s opinion was based upon a factual history
found to be inconsistent with other credible medical evidence or history. The WCJ
further noted that Dr. Gerhart’s testimony was somewhat internally inconsistent
and that he had a minimal amount of medical history to rely on compared to Dr.
Waltrip. (F.F. No. 10c.)


              The WCJ generally accepted the testimony and opinions of Dr.
Waltrip, except for his giving Claimant any benefit of the doubt that she may have
had a cervical sprain.4 The WCJ also found Dr. Waltrip’s testimony to be more


       4
         The WCJ noted that Dr. Waltrip himself even questioned whether he should give
Claimant the benefit of the doubt with respect to sustaining an injury, and such questioning was
merited.


                                               9
persuasive and probative, because Dr. Waltrip was an orthopedic surgeon,
presenting opinions as to an orthopedic injury, as opposed to Dr. Gerhart, who is
board certified in internal medicine. (F.F. No. 10d.)


              The WCJ also found the testimony of Mullins, Kunkle, and Hamilton
to be credible. The WCJ stated each testified in a fairly direct, non-evasive manner
with open and honest demeanor. Additionally, the testimony was consistent and
supported by documentary evidence. (F.F No. 10e.)


              The WCJ concluded that Claimant did not meet her burden of proving
that she sustained an injury during the course of her employment with Employer on
December 25, 2010, or that any of her restrictions were causally related to her
employment.5       (F.F. No. 10, WCJ’s Conclusions of Law (C.L.) No. 3.)
Accordingly, the WCJ denied and dismissed Claimant’s Claim Petition.


              Claimant appealed to the Board, which affirmed the WCJ’s decision.
Claimant now petitions this Court for review of the Board’s order.6 Before this
Court, Claimant argues that the Board and WCJ erred in concluding that she did
not sustain her burden to prove a work-related injury.



       5
          Claimant was represented by counsel during the proceedings before the WCJ. The WCJ
concluded Employer’s contest was reasonable, and, therefore, Employer was not responsible for
any award of attorneys’ fees or costs. (C.L. No. 4.)
        6
          Our scope of review is limited to determining whether constitutional rights have been
violated, whether an error of law was committed and whether necessary findings of fact are
supported by substantial evidence. Johnson v. Workmen’s Compensation Appeal Board (Dubois
Courier Express), 631 A.2d 693 (Pa. Cmwlth. 1993).


                                              10
                In arguing the Board’s decision should be overturned, Claimant
asserts that a doctor’s report stated that this was a work-related injury.7 Claimant
also contends that there was a discrepancy between Kunkle’s and Mullins’
testimony in that Mullins said she called Claimant at her home to tell her she was
fired and Kunkle said she called the house where Claimant was working to tell her
she was fired. Claimant also states there is a discrepancy in the emergency room
report because the nurse said the injury was work-related and the doctor said it
happened at home. Insisting that she is an honest person, Claimant maintains that
she was not lying, but instead, could not remember dates because she had a stroke
three to four weeks prior to her IME appointment and was too embarrassed to tell
the doctor she could not remember.                  However, Claimant’s assertions do not
constitute a basis for this Court to upset the Board’s determination.


                In a claim petition proceeding, the claimant bears the burden of
proving all of the elements necessary to support an award.                         Inglis House v.
Workmen’s Compensation Appeal Board (Reedy), 634 A.2d 592 (Pa. 1993).
Where the causal relationship between the work incident and the disabling injury is
not obvious, unequivocal medical evidence is necessary to establish the
relationship. Jeannette District Memorial Hospital v. Workmen’s Compensation
Appeal Board (Mesich), 668 A.2d 249 (Pa. Cmwlth. 1995). Additionally, where

        7
          Claimant does not refer to the doctor by name. However, it appears Claimant is
referring to a report by Dr. Gillespie. Claimant contends that this evidence was overlooked at the
first hearing. This Court has already addressed this particular matter. Previously, Claimant
attempted to submit this report into evidence before this Court. By order entered August 24,
2016, Senior Judge Keith B. Quigley denied Claimant’s Motion to Submit New Evidence.
Accordingly, we will not revisit this issue, and this report is not part of the record certified to this
Court.


                                                  11
the connection between a work-related injury and ongoing disability is not
obvious, medical evidence is required.         Cromie v. Workmen’s Compensation
Appeal Board (Anchor Hocking Corporation), 600 A.2d 677 (Pa. Cmwlth. 1991).


                Claimant’s arguments are nothing more than an attempt to argue her
preferred version of the facts. However, the WCJ rejected Claimant’s testimony as
well as her medical evidence, and, instead, accepted Employer’s evidence. It is
well-settled that it is solely within the province of the WCJ to determine the weight
and credibility of the evidence presented, and he is free to accept or reject the
testimony of any witness in whole or in part, even where such testimony is
inconsistent.     See Investors Diversified Services v. Workmen’s Compensation
Appeal Board (Howar), 520 A.2d 958, 962 (Pa. Cmwlth. 1987). The fact that
Claimant disagrees with the WCJ’s credibility determinations does not establish an
error of law on the part of the WCJ. The WCJ’s findings in this case, including the
reasons why he accepted or rejected particular evidence, are extremely detailed.
The WCJ’s findings of fact are supported by substantial evidence. Thus, the Board
did not err in affirming the WCJ’s determination that Claimant failed to sustain her
burden to prove a work-related injury.


                Accordingly, we affirm the Board’s order.



                                         __________________________________
                                         JULIA K. HEARTHWAY, Judge

Judge Cosgrove concurs in the result only.



                                          12
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Patricia Giacalone-Soltesz,         :
                   Petitioner       :
                                    :
            v.                      : No. 1034 C.D. 2016
                                    :
Workers' Compensation Appeal        :
Board (Fayette Resources, Inc.),    :
                  Respondent        :


                                   ORDER


            AND NOW, this 28th day of March, 2017, the order of the Workers’
Compensation Appeal Board is hereby affirmed.




                                    __________________________________
                                    JULIA K. HEARTHWAY, Judge